IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1095
                              Filed August 1, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

STEVEN CHANEY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Cheryl E. Traum,

District Associate Judge.



      Steven Chaney appeals his convictions, following a jury trial, of assault on

a police officer and interference with official acts. AFFIRMED.




      Thomas A. Hurd of Glazebrook, Greenberg & Hurd, LLP, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                        2


MULLINS, Judge.

       Steven Chaney appeals his convictions, following a jury trial, of assault on

a peace officer and interference with official acts, contending the district court

abused its discretion in denying his motion in limine requesting exclusion of a

portion of a video displaying the circumstances of his arrest. Chaney specifically

argues the evidence’s probative value was substantially outweighed by the danger

of unfair prejudice.

       Upon the evidence presented at trial, a reasonable jury could have made

the following factual findings.   On June 22, 2016, Officer Karl Drezek of the

Davenport Police Department was providing security for a local convenience store.

At approximately 11:00 p.m., Drezek was advised by a store employee a “fight or

disturbance” was occurring in the store’s parking lot. Drezek made his way to the

area of the disturbance and observed three individuals—Chaney, Annette Spight,

and Jameelah Bogan—engaged in a “physical fight.” Drezek made contact with

the subjects, but was unable to deescalate the situation. Drezek advised he would

be calling for backup and he would be arresting the group for disorderly conduct,

upon which the three subjects got into their vehicle and attempted to leave. Drezek

advised the subjects they could not leave and approached the vehicle and directed

Bogan to give him the keys to the vehicle. When Drezek reached for the keys,

Bogan “pulled away,” upon which Chaney grabbed Drezek’s arm. Surprised,

Drezek pushed Chaney to the ground and backed away. Chaney immediately got

up from the ground and began yelling at Drezek. Chaney advised he “was going

to kick [Drezek’s] ass” and “balled up his hands like he was going to fight.” Bogan

intervened and, while she was distracting Chaney, Drezek grabbed Chaney’s arm,
                                            3


took him to the ground, and sat on him. Chaney resisted, attempting to writhe from

Drezek’s control, and continued to threaten Drezek. This struggle continued until

four other officers arrived on the scene roughly four minutes later and took control

of Chaney and Bogan.

       Officers Austin Ryckeghem and Gregory Lalla took control of Chaney,

placed him in handcuffs, and attempted to secure him in the back seat of

Ryckeghem’s patrol car. As the officers were placing Chaney in the patrol car,

Chaney kicked Lalla in the upper thigh.

       Chaney was ultimately charged with public intoxication; disorderly conduct;

interference with official acts; and two counts of assault on a peace officer, one

count as to Drezek and one count as to Lalla.

       Prior to trial, Chaney filed a motion in limine requesting the court to exclude

a specific portion of Ryckeghem’s squad car video, contending his “arrest and

subsequent charges had already occurred and any portion of the video following

the basis for the arrest and charges is irrelevant, unduly prejudicial, inflammatory

and would only be used to incense the jury.”1 The district court considered the



1
   Chaney only requested that the portion of the video occurring after the 2:19 mark be
excluded. The six-minute video depicts the back seat of Ryckeghem’s patrol car. In the
first approximate forty seconds of the video, Chaney has not yet been placed in the patrol
car, but he can be heard stating “I’m gonna beat your ass” and calling one of the officers
a “bitch” several times. In the next twenty seconds of the video, Chaney can be heard
arguing with the officers about the circumstances of his arrest. At the one-minute mark,
the officers begin placing Chaney in the patrol car. In the next approximate eighty
seconds, Chaney can be heard calling the officers “bitch” several more times and can be
seen kicking his leg toward one of the officers, after which he is immediately removed from
the vehicle and placed in additional restraints. Chaney is then re-secured in the back seat
of the patrol car at approximately the 2:19 mark. In the portion Chaney requested be
excluded, he can be heard referring to the officers as a “bunch of bitches” several times;
he exclaims “fuck you bitch” and “fuck you” several times; he calls the officers “bitch,”
“hoe ass,” and “dumbass bitch” several times; he calls one of the officers a “fucking-ass,
                                             4


motion the morning of trial. The State argued the contents of the video were

“relevant to show [Chaney’s] state of mind and relative to the facts of intoxication,

[Chaney’s] demeanor when he assaulted the police officer, [and] his demeanor for

the interference.” Chaney’s counsel argued the comments made by Chaney in the

video are “too prejudicial” and would “inflame the jury.” The court ruled the video

would be admissible in its entirety.

       The jury found Chaney guilty of interference with official acts and assault on

a peace officer as to Lalla. The jury found Chaney not guilty of disorderly conduct,

public intoxication, and assault on a peace officer as to Drezek. Chaney appealed

following the imposition of sentence.

       As noted, Chaney contends the district court abused its discretion in

denying his motion in limine requesting exclusion of a portion of the video

displaying the circumstances of his arrest. Chaney appears to agree the evidence

was at least minimally relevant,2 but seems to argue the court abused its discretion

in failing to consider whether, or rule that, the evidence’s probative value was

substantially outweighed by the danger of unfair prejudice. See Iowa R. Evid.

5.403 (“The court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of . . . unfair prejudice.”).               The State

maintains Chaney failed to preserve error on his claim, contending the district

court’s pretrial ruling on the admissibility of the challenged evidence was not




hoe-ass nigger”; he states “fuck you, get the fuck out of my face”; and he directs one of
the officers to “suck my dick bitch” several times.
2
  To the extent Chaney challenges the relevancy of the evidence, we note our agreement
with the district court that the conduct displayed in the video was minimally relevant to the
crimes charged. See Iowa R. Evid. 5.401.
                                            5


unequivocal and Chaney failed to object to the admissibility of the video when it

was offered at trial. We choose to bypass the State’s error-preservation concern

and proceed to the merits. See, e.g., State v. Taylor, 596 N.W.2d 55, 56 (Iowa

1999).

         Appellate review of the district court’s rulings on the admissibility of

evidence on prejudice grounds is for an abuse of discretion. See Mercer v. Pittway

Corp., 616 N.W.2d 602, 612 (Iowa 2000). An abuse of discretion “occurs when a

district court exercises its discretion on grounds or for reasons clearly untenable

or to an extent clearly unreasonable.” State v. Gomez Garcia, 904 N.W.2d 172,

177 (Iowa 2017) (quoting State v. Wilson, 878 N.W.2d 203, 210–11 (Iowa 2016)).

“A ground or reason is untenable when it is not supported by substantial evidence

or when it is based on an erroneous application of the law.” Id. (quoting Graber v.

City of Ankeny, 616 N.W.2d 633, 638 (Iowa 2000)). “Reversal is only warranted

when ‘a substantial right of the party is affected.’” Mercer, 616 N.W.2d at 612

(quoting McClure v. Walgreen Co., 613 N.W.2d 225, 235 (Iowa 2000)). If the

record shows a lack of prejudice on a particular ruling, reversal is inappropriate.

See id.

         Chaney asserts the language contained in the portion of the video he

requested to be excluded

         would very likely have resulted in members of the jury developing a
         strong personal dislike for [him] . . . that could very well taint their
         judgment and result in their convicting [him] based on his character
         rather than based on the application of the law to the evidence
         presented.

Chaney’s argument fails to account for the fact that the jury returned not-guilty

verdicts on three of the charged crimes. Such mixed verdicts make clear that the
                                         6


language used by Chaney in the portion of the video he requested to be excluded

did not provoke the jury to convict him “out of hostility, passion, bias or any other

improper basis.” See State v. Payton, 481 N.W.2d 325, 327 (Iowa 1992); see,

e.g., United States v. Aramony, 88 F.3d 1369, 1378–79 (4th Cir. 1996) (“[T]he

absence of unfair prejudice is further demonstrated by the fact that the jury

returned a mixed verdict, evidencing that the jury was not excited to irrational

behavior during its deliberations.”); State v. Washington, 521 N.W.2d 35, 40 (Minn.

1994) (“Where the jury has acquitted the appellant of some counts, but convicted

the appellant of others, we view the verdicts as an ‘indica[tion] that the members

of the jury were not unduly inflamed.” (alteration in original) (citation omitted)).

Furthermore, although the hostility and vulgarity of Chaney’s conduct somewhat

escalated in the portion of the video that he requested to be excluded, his behavior

toward the officers in the portion of the video to which he did not object was

similarly hostile and unsavory. This negates the prejudicial effect of the admission

of the challenged portion of the video. We conclude the danger of unfair prejudice,

if any, did not substantially outweigh the evidence’s probative value. Iowa R.

Evid. 5.403. Finally, aside from the challenged portion of the video, there was

overwhelming evidence in support of the verdicts for the offenses of which he was

found guilty. See State v. Parker, 747 N.W.2d 196, 210 (Iowa 2008) (concluding

erroneous admission of evidence was harmless where conviction was clearly

based on overwhelming evidence of the defendant’s guilt). So, even if the court

had abused its discretion in admitting the challenged evidence, the State overcame

any possible prejudice by presenting overwhelming evidence of guilt to support the

convictions. See id. We affirm Chaney’s convictions.
            7


AFFIRMED.